                                                                                        U.S. DISTRICT COURT
                                                                                    NORTIJERN DISTRICT OF TEXAS
                                                                                                FILED
                         IN THE UNITED STATES DISTRICT CO RT
                              NORTHERN DISTRICT OF TEXAS                                      JAN 1 0 2019
                                  FORT WORTH DIVISION
                                                                                     CLERK, U.S. DISTRICT COURT

ISIDRO VILLANUEVA, II,                               §                                 B~'----,=,.,---
                                                                                         -   bcputy
                                                     §
                 Applicant,                          §
                                                     §
vs.                                                  §    NO. 4:18-CV-858-A
                                                     §
ERIC A. WILSON, WARDEN,                              §
                                                     §
                 Respondent.                         §



                               MEMORANDUM OPINION AND ORDER

        Came on for consideration the application of Isidro

Villanueva,         II, for writ of habeas corpus pursuant to 28 U.S.C.

§   2241. 1 The court, having considered the application, the

response of Eric. D. Wilson, Warden, the reply, the record, and

applicable authorities, finds that the application must be

denied.

                                                    I.

                                             Background

        Applicant is an inmate assigned to the Federal Medical

Center in Fort Worth. Doc. 2 1 at 1. He was arrested on November

1, 2011,       in Grayson County, Texas, for possession of a controlled

substance (methamphetamine). November 3, 2011, he was released on



      'The document filed by applicant reflects that it is a "petition" and that he is "petitioner."
However, the statute itself, 28 U.S.C. §224 I, refers to "application" as being the proper nomenclature.
        2
        The "Doc.     "reference is to the number of the item on the docket in this action.
bond. On July 25, 2012, he was re-arrested for the same charge.

Doc. 10 at 1. On August 8, 2012, applicant was convicted and

sentenced for possession of a controlled substance in Case No.

061775 in the 397th Judicial District Court of Grayson County. He

was sentenced to 8 years' confinement, with credit for November

1-3, 2011, and July 25 to August 7, 2012, for a total of 17 days'

prior custody credit. Id. at 2, 7-8.

     On September 17, 2012, applicant was taken into temporary

custody by the U.S. Marshal pursuant to a writ of habeas corpus

ad prosequendum signed September 12, 2012. Doc. 10 at 2, 10, 13.

On July 11, 2014, applicant was sentenced in Case No.

4:12CR00181-002 in the United States District Court for the

Eastern District of Texas, Sherman Division, to a term of

imprisonment of 151 months to run concurrent with the sentence

imposed in Case No. 061775 in the 397th Judicial District Court

of Grayson County, Texas. Id. at 2, 16-22. Following sentencing,

applicant was returned to the Texas Department of Criminal

Justice. Id. at 2, 13.

     On May 7, 2015, applicant was paroled from his state

sentence and released to federal custody. Doc. 10 at 2, 24. On

May 27, 2016, applicant's sentence was reduced to a term of 130

months pursuant to 18 U.S.C.   §   3582(c) (2). Id., 2, 26.




                                    2
     The Bureau of Prisons has calculated applicant's federal

sentence commencing July 11, 2014, the date the sentence was

imposed. Doc. 10 at 3. It applied qualified presentence credit of

17 days   (November 1-3, 2011, and July 25 to August 7, 2012). With

projected good conduct time, applicant's release date is December

1, 2023. Id. at 3, 29.

                                    II.

                       Grounds of the Application

     Applicant asserts two grounds in support of his application.

Under ground one, he asserts an abuse of discretion by the Bureau

of Prisons for failing to award sentence credits he says he has

earned. In his second ground, he asserts a due process violation

in the execution of his sentence based on the same alleged

failure to credit him for time served in state custody. Doc. 1 at

5-6. The gist of the arguments is that applicant is entitled to

credit for all time spent in state custody prior to his federal

sentence. Id. Applicant seeks jail credits from August 8, 2012,

through July 11, 2014. Id. at 7.

                                   III.

                                 Analysis

     Title 18 U.S.C.    §   3585 determines when a federal sentence

commences and whether credit against that sentence must be

granted for time spent in official detention before the sentence

                                    3
began. Reno v. Koray, 515 U.S. 50, 55 (1995). The statute

provides:

      (a) Commencement of sentence.--A sentence to a term of
     imprisonment commences on the date the defendant is
     received in custody awaiting transportation to, or
     arrives voluntarily to commence service of sentence at,
     the official detention facility at which the sentence
     is to be served.
     (b) Credit for prior custody.--A defendant shall be
     given credit toward the service of a term of
     imprisonment for any time he has spent in official
     detention prior to the date the sentence commences-
         ( 1) as a result of the offense for which the
     sentence was imposed; or
         (2) as a result of any other charge for which the
     defendant was arrested after the commission of the
     offense for which the sentence was imposed;
     that has not been credited against another sentence.

18 U.S.C.   §   3585 (emphasis added). The United States Attorney

General is responsible for sentence computation. United States v.

Wilson,   503 U.S. 329, 334-35 (1992). This authority has been

delegated to the Bureau of Prisons. Id.

     As the Supreme Court has noted, the statute clearly and

unambiguously prohibits giving a prisoner credit for time that

has already been credited toward another sentence. Wilson, 503

U.S. at 337. The time applicant served prior to his federal

sentence was credited to his state sentence. His federal sentence

could not commence before it was imposed, even if made concurrent

with a sentence already being served. United States v. Flores,

616 F.2d 840, 841 (5th Cir. 1980). The Bureau of Prisons



                                   4
designated the state facility for service of applicant's federal

sentence, Doc. 10 at 3, 33, effecting commencement of his

sentence on the date it was imposed. Applicant has received all

the credit he is due. See Gonzalez v. United States, 199 F.3d 438

(5th Cir. 1999); Cruz v. Fox, No. 1:06CV414, 2009 WL 2970620, at

*3-4   (E.D. Tex. Sept. 8, 2009).

       Applicant refers to USSC   §   5Gl.3 (b), alleging that the

sentencing court applied that provision but left it to the Bureau

of Prisons to calculate the credits applicant was to receive.

Doc. 1 at 5. The record does not support the allegation. Rather,

the record reflects that applicant has filed at least three

motions for relief with the sentencing court in this regard and

that all have been denied. Doc. 10 at 42-75. In sum, the

sentencing court appears to have been satisfied with the sentence

it imposed. An attack on that sentence is not a subject for this

court's consideration. 28 U.S.C.          §   2255.




                                      5
                                    IV.

                                Order

     The court ORDERS that the application be, and is hereby,

denied.

     SIGNED January 10, 2019.




                                l




                                     6
